Dismissed and Memorandum Opinion filed October 9, 2008







Dismissed
and Memorandum Opinion filed October 9, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00707-CV
____________
 
BERNICE H. HINES, d/b/a KRESTMONT
KIDDIE COLLEGE, Appellant
 
V.
 
JPMORGAN CHASE BANK, N.A., ET AL., Appellees
 

 
On Appeal from the County Civil
Court at Law No. 4
Harris County, Texas
Trial Court Cause No.
918346
 

 
M E M O R
A N D U M  O P I N I O N
This is an appeal from a judgment by the County Court at
Law No. 4 in Harris County, awarding possession of certain property to
appellee.  No costs or damages were awarded.
On September 9, 2008, appellee filed a motion to dismiss,
claiming that section 24.007 of the Property Code prohibits appeal of the issue
of possession in an eviction suit unless the premises were used for residential
purposes.  Appellant filed no response to the motion to dismiss.




Section 24.007 states:
A final judgment of a county court in an eviction suit may not be
appealed on the issue of possession unless the premises in question are being
used for residential purposes only.
Tex. Prop. Code Ann. ' 24.007 (Vernon 2000). 
See also Hong Kong Dev., Inc. v. Nguyen, 229 S.W.3d 415, 431 (Tex. App.BHouston [1st
Dist.] 2007, no pet.).
The judgment in this case concerns only possession of the
premises in that it awards possession to appellee, JPMorgan Chase Bank.  The
record also shows that the premises were being used for commercial purposes.
Because
appeal of the judgment in this case is prohibited by statute, we grant appellee=s motion to dismiss.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
9, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.